DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 3 is objected to because of the following informalities:  Line 18 reading “the second section of material” should read --the second section of the second material--. Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  Line 29 reading “the second section of material” should read --the second section of the second material--. Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  Line 39 reading “said first and second spine” should read --said first spine and said second spine--. Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  Line 18 reading “the second section of material” should read --the second section of the second material--. Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  Line 29 reading “the second section of material” should read --the second section of the second material--. Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  Line 38 reading “steerable portion” should read --steerable portion;--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites the limitation “said first and second spine 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitations "a cross section" in Line 23, “a longitudinal axis” in Line 24, “a first material” in Line 25, “a first durometer” in Line 25, “a first portion” in Line 25, “a second section” in Line 26, “a second material” in Lines 26-27, “a second durometer” in Line 27, “a second portion” in Line 28, “a length” in Line 30, “a proximal end” in Lines 30-31, and “a distal end” in Line 31. It is unclear whether applicant is referring to the same structures previously recited with regard to the first spine in Lines 11-21 of Claim 3. For purposes of examination, examiner is treating the aforementioned structures as different from the structures previously recited in Lines 11-21 of Claim 3. Claims 4 and 10 are 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitations "a cross section" in Line 23, “a longitudinal axis” in Line 24, “a first material” in Line 25, “a first durometer” in Line 25, “a first portion” in Line 25, “a second section” in Line 26, “a second material” in Lines 26-27, “a second durometer” in Line 27, “a second portion” in Line 28, “a length” in Line 30, “a proximal end” in Lines 30-31, and “a distal end” in Line 31. It is unclear whether applicant is referring to the same structures previously recited with regard to the first spine in Lines 11-21 of Claim 9. For purposes of examination, examiner is treating the aforementioned structures as different from the structures previously recited in Lines 11-21 of Claim 9. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salahieh et al. (USPGPub 2010/0331776) in view of Miller (USPGPub 2012/0123327), Guo et al. (USPGPub 2009/0171348) and Chow et al. (USPGPub 2005/0070844). 

Re Claim 3, Salahieh discloses a steerable device (10) (Salahieh Figs. 1-4; Abstract), comprising an outer flexible polymeric tubular member (14); an inner flexible polymeric tubular member (16), disposed within the outer tubular member (14) (Salahieh Pg. 3 ¶ 0066); a steerable portion (12) comprising the outer flexible polymeric tubular member and the inner flexible polymeric tubular member, the outer flexible polymeric tubular member and the inner flexible polymeric tubular member configured to preferentially bend in the steerable portion (Salahieh Pg. 1 ¶ 0006 and 0012), and wherein the outer flexible polymeric tubular member and the inner flexible polymeric tubular member are permanently axially fixed relative to one another at a fixation location (18) distal to the steerable portion (12) (Salahieh Claim 1; Pg. 3 ¶ 0066); wherein the outer flexible polymeric tubular member (14) includes a first spine (442) extending in the steerable portion; and wherein the inner flexible polymeric tubular member includes a second spine (446) extending in the steerable portion (Salahieh Pg. 3 ¶ 0067 and 0093; Fig. 8); said first spine and said second spine being offset 190 degrees from one another (Salahieh ¶ 0115; Fig. 25).
	Furthermore, Salahieh discloses wherein the longitudinal axis extends along a length of the outer flexible polymeric tubular member (14) from a proximal end of the outer flexible polymeric tubular member (14) to a distal end of outer flexible polymeric tubular member (14); and an external controller (602) that is configured to, upon actuation, axially move at least one 
	However, Salahieh does not disclose wherein the outer flexible polymeric tubular member, in a cross section in the steerable portion orthogonal to a longitudinal axis of the outer flexible polymeric tubular member, the first spine comprises a first material with a first durometer extending around a first section of the outer flexible polymeric tubular member, and a second section of a second material with a second durometer lower than the first durometer extends around a second portion of the outer flexible polymeric tubular member, the spine interfacing the second section of material in the cross section.
	Miller discloses a steerable catheter (Miller Figs. 1-3A) comprising an outer flexible polymeric member (34) with a spine (36) wherein the outer flexible polymeric tubular member (34), in a cross section in a steerable portion orthogonal to a longitudinal axis of the outer flexible polymeric tubular member (34) (Miller Fig. 3A and Fig. 3A Annotated below), comprises a first material with a first durometer extending around a first section (360) of the outer flexible polymeric tubular member (34), and a second section (361) of a second material with a second durometer lower than the first durometer extends around a second portion of the outer flexible polymeric tubular member (34) (Miller Pg. 3 ¶ 0037), the spine (36) interfacing the second section (361) of material in the cross section to keep the deflection zone from buckling when it is deflected with a stiff device inside (Miller Pg. 3 ¶ 0037-0038; Figs. 1-3A).

	Salahieh also fails to disclose wherein the inner flexible polymeric tubular member, in a cross section in the steerable portion orthogonal to a longitudinal axis of the inner flexible polymeric tubular member, the second spine comprises a first material with a first durometer extending around a first portion of the inner flexible polymeric tubular member, and in the cross section a second section of a second material with a second durometer lower than the first durometer extends around a second portion of the inner flexible polymeric tubular member, the second spine interfacing the second section of material in the cross section; and a tensioning member adjacent to, and in alignment with the second spine. 
	Guo discloses a steerable catheter (10) (Guo Figs. 1-6J), the steerable catheter comprising an outer tubular member (12) and an inner flexible polymeric tubular member (16) (Guo ¶ 0035) comprising a spine (80), wherein the inner flexible polymeric tubular member (16), in a cross section in the steerable portion (24) orthogonal to a longitudinal axis of the 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the second spine of the inner flexible polymeric member of Salahieh to be configured wherein, in a cross section in the steerable portion orthogonal to a longitudinal axis of the inner flexible polymeric tubular member, the second spine comprises a first material with a first durometer extending around a first section of the inner flexible polymeric tubular member, and a second section of a second material with a second durometer lower than the first durometer extending around a second portion of the inner flexible polymeric tubular member, the second spine interfacing the second section of material in the cross section, the configuration as disclosed by Guo for minimizing or eliminating intrusion of the spine into the lumen of the catheter and for high anisotropic bending stiffness. 
	Finally, Salahieh fails to disclose the first spine including a proximal cuff and a distal cuff with an axially extending linear spine section extending between the distal cuff and proximal cuff; the second spine including a proximal cuff and a distal cuff with an axially extending linear spine section extending between the distal cuff and the proximal cuff. Chow discloses a catheter comprising multiple spines (Chow Fig. 11E) that includes a proximal cuff (340) and a distal cuff (340) with an axially extending linear spine section (342) extending between the distal cuff (340) and proximal cuff (340), wherein the cuffs support the spine in providing columnar strength (Chow Pg. 8 ¶ 0105-0106). Therefore, it would have been obvious to one of ordinary skill in the art of steerable catheters at the time of the invention to have configured the first spine and the second spine of Miller to be configured wherein the first spine including a proximal cuff and a distal cuff with an axially extending linear spine section extending between the distal cuff and proximal cuff; the second spine including a proximal cuff and a distal cuff with an axially extending linear spine section extending between the distal cuff and the proximal cuff, the cuffing configuration as disclosed by Chow wherein the cuffs support the spine in providing columnar strength. 


    PNG
    media_image1.png
    367
    407
    media_image1.png
    Greyscale


Re Claim 4, Salahieh in view of Miller, Guo and Chow disclose all of the limitations of Claim 3. Furthermore, Salahieh discloses the outer polymeric tubular member (14) is configured to bend in a direction 180 degrees from a direction in which the inner polymeric tubular member (16) is configured to preferentially bend (Salahieh Pg. 1 ¶ 0006 and 0012; Figs. 1-2b).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salahieh et al. (USPGPub 2010/0331776) in view of Miller (USPGPub 2012/0123327), Guo et al. (USPGPub 2009/0171348) above, and further in view of Ye et al. (USPGPub 2002/0156459).

Re Claim 9, Salahieh discloses a steerable device (10) (Salahieh Figs. 1-4; Abstract), comprising an outer flexible polymeric tubular member (14); an inner flexible polymeric tubular 
	Furthermore, Salahieh discloses wherein the longitudinal axis extends along a length of the outer flexible polymeric tubular member (14) from a proximal end of the outer flexible polymeric tubular member (14) to a distal end of outer flexible polymeric tubular member (14); and an external controller (602) that is configured to, upon actuation, axially move at least one of the outer flexible polymeric tubular member and the inner flexible polymeric tubular member relative to the other at a location proximal to the steerable portion to cause relative axial movement between the outer flexible polymeric tubular member and the inner flexible polymeric tubular member in the steerable portion and thereby steer the steerable portion (Salahieh Pg. 9 ¶ 0118).

	Miller discloses a steerable catheter (Miller Figs. 1-3A) comprising an outer flexible polymeric member (34) with a spine (36) wherein the outer flexible polymeric tubular member (34), in a cross section in a steerable portion orthogonal to a longitudinal axis of the outer flexible polymeric tubular member (34) (Miller Fig. 3A and Fig. 3A Annotated below), comprises a first material with a first durometer extending around a first section (360) of the outer flexible polymeric tubular member (34), and a second section (361) of a second material with a second durometer lower than the first durometer extends around a second portion of the outer flexible polymeric tubular member (34) (Miller Pg. 3 ¶ 0037), the spine (36) interfacing the second section (361) of material in the cross section to keep the deflection zone from buckling when it is deflected with a stiff device inside (Miller Pg. 3 ¶ 0037-0038; Figs. 1-3A).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first spine of the outer flexible polymeric member of Salahieh to be configured wherein, in a cross section in the steerable portion orthogonal to a longitudinal axis of the outer flexible polymeric tubular member, the first spine comprises a first material with a first durometer extending around a first section of the outer flexible polymeric 
	Salahieh also fails to disclose wherein the inner flexible polymeric tubular member, in a cross section in the steerable portion orthogonal to a longitudinal axis of the inner flexible polymeric tubular member, the second spine comprises a first material with a first durometer extending around a first portion of the inner flexible polymeric tubular member, and in the cross section a second section of a second material with a second durometer lower than the first durometer extends around a second portion of the inner flexible polymeric tubular member, the second spine interfacing the second section of material in the cross section; and wherein a durometer of the steerable portion of the inner flexible polymeric tubular member is substantially uniform in the steerable portion.
	Guo discloses a steerable catheter (10) (Guo Figs. 1-6J), the steerable catheter comprising an outer tubular member (12) and an inner flexible polymeric tubular member (16) (Guo ¶ 0035) comprising a spine (80), wherein the inner flexible polymeric tubular member (16), in a cross section in the steerable portion (24) orthogonal to a longitudinal axis of the inner flexible polymeric tubular member (16), the spine (80) comprising a first material with a first durometer (Guo ¶ 0047) extending around a first portion of the inner flexible polymeric tubular member (16) (as seen in Guo Figs. 4 and 5), and in the cross section a second section (portion of steerable portion not including spine 80) of a second material with a second 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the second spine of the inner flexible polymeric member of Salahieh to be configured wherein, in a cross section in the steerable portion orthogonal to a longitudinal axis of the inner flexible polymeric tubular member, the second spine comprises a first material with a first durometer extending around a first section of the inner flexible polymeric tubular member, and a second section of a second material with a second durometer lower than the first durometer extending around a second portion of the inner flexible polymeric tubular member, the second spine interfacing the second section of material in the cross section, and wherein a durometer of the steerable portion of the inner flexible polymeric tubular member is substantially uniform in the steerable portion, the configuration as disclosed by Guo for minimizing or eliminating intrusion of the spine into the lumen of the catheter and for high anisotropic bending stiffness. 
	Salahieh fails to disclose wherein the durometer of the steerable portion of the outer flexible polymeric tubular member decreases towards the distal end of the steerable portion. .

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salahieh et al. (USPGPub 2010/0331776) in view of Miller (USPGPub 2012/0123327), Guo et al. (USPGPub 2009/0171348) and Chow et al. (USPGPub 2005/0070844) as applied to Claim 3 above, and further in view of Ye et al. (USPGPub 2002/0156459).

Re Claim 10, Salahieh in view of Miller, Guo and Chow disclose all of the limitations of Claim 3. However, the aforementioned references do not disclose wherein the steerable portion of the outer flexible polymeric tubular member has several sections which have different durometers decreasing towards the distal end of the steerable portion. Ye discloses a catheter with an outer flexible polymeric member (44) (Ye Figs. 1-4) wherein the outer flexible polymeric tubular member (44) comprises a steerable portion (46, 49, 50, 48) having several sections (sections 46, 49, 50 and 48) which have different durometers decreasing towards the .

Response to Arguments
Applicant’s arguments filed 09/24/2020 with respect to drawing objections (Page 7 of response), specification objections (Page 7 of the response), claim objections (Page 8 of response), and 112 new matter rejection of Claim 10 have been fully considered and are persuasive. Due to amendments, the specification objections, claim objections, and 112 new matter rejection of Claim 10 are hereinafter withdrawn. Under the drawing heading of Page 7 of the response, applicant’s arguments directed to drawing objections wherein examiner stated the drawings failed to show numerous claimed structures, are being found persuasive. Examiner has identified the claimed structures and the drawing objection is hereinafter withdrawn. 

Applicant's arguments filed 09/24/2020 have been fully considered but they are not persuasive. Applicant’s arguments directed to 103 rejections begin at the bottom of Page 8 of the response. It is examiner’s position that it would have been obvious to apply cuffs to both .

Applicant’s arguments with respect to independent Claims 3 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As to limitations directed to the inner flexible polymeric tubular member, examiner now relies upon prior art Guo to make these limitations obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783     

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783
04/23/2021